     Case 1:18-cv-01669-DAD-BAM Document 29 Filed 10/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KYREE BREEDLOVE,                                 Case No. 1:18-cv-01669-DAD-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANT’S
                                                       SECOND MOTION TO MODIFY
13           v.                                        DISCOVERY AND SCHEDULING ORDER
14    FIGUEROA, et al.,                                (ECF No. 28)
15                       Defendants.                   Discovery Deadline: November 20, 2020
16                                                     Dispositive Motion Deadline: January 31,
                                                       2021
17

18          Plaintiff Kyree Breedlove (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

20   Defendant Figueroa for excessive force in violation of the Eighth Amendment.

21          Pursuant to the Court’s February 6, 2020 Discovery and Scheduling Order and July 30,

22   2020 order granting Defendant’s motion to modify discovery and scheduling order nunc pro tunc,

23   the deadline for completion of all discovery was October 6, 2020, and the deadline for filing

24   dispositive motions, including motions for summary judgment for failure to exhaust

25   administrative remedies, is December 17, 2020. (ECF Nos. 25, 27.)

26          On October 6, 2020, Defendant filed a second Motion to Modify Discovery and

27   Scheduling Order. (ECF No. 28.) Defendant originally planned to take Plaintiff’s deposition in

28   April, but due to movement and video conference equipment constraints at CDCR institutions
                                                       1
     Case 1:18-cv-01669-DAD-BAM Document 29 Filed 10/08/20 Page 2 of 3

 1   caused by the COVID-19 pandemic, defense counsel was unable to schedule Plaintiff’s

 2   deposition from April through September. Based on changing equipment and the availability of

 3   equipment, Defendant believes he will be able to schedule the deposition of Plaintiff in the next

 4   45 days. Accordingly, Defendant requests that the discovery and dispositive motion deadlines be

 5   extended by forty-five days, to November 20, 2020 and January 31, 2021, respectively. (Id.)

 6   Although Plaintiff has not had an opportunity to respond to the motion, the Court finds a response

 7   unnecessary and the motion is deemed submitted. Local Rule 230(l).

 8            Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

 9   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

10   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

11   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

12   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

13   not diligent, the inquiry should end. Id.

14            Having considered Defendant’s moving papers, the Court finds good cause to continue the

15   discovery and dispositive motion deadlines in this action. Due to circumstances outside the

16   control of Defendant, Plaintiff’s deposition could not be taken from March to September 2020.

17   Defendant asserts that there is a meritorious exhaustion defense, and the Court finds it more

18   efficient to address a potentially dispositive issue earlier rather than in a later dispositive motion

19   or at trial. Finally, the Court finds that Plaintiff will not be prejudiced by the extension requested

20   here, as no other pretrial deadlines are affected by the extension.
21            Based on the foregoing, IT IS HEREBY ORDERED as follows:

22         1. Defendant’s second motion to modify the discovery and scheduling order, (ECF No. 28),

23            is GRANTED;

24         2. The deadline for completion of all discovery is extended to November 20, 2020;

25         3. The deadline for filing all dispositive motions, including motions for summary judgment

26            for failure to exhaust administrative remedies, shall be filed on or before January 31,
27            2021; and

28   ///
                                                         2
     Case 1:18-cv-01669-DAD-BAM Document 29 Filed 10/08/20 Page 3 of 3

 1      4. All other deadlines and requirements set in the Court’s February 6, 2020 Discovery and

 2         Scheduling Order remain in effect.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    October 8, 2020                          /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
